UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 11-K (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 001–07964 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: NOBLE ENERGY, INC. THRIFT AND PROFIT SHARING PLAN B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: NOBLE ENERGY, INC. 100 GlenboroughDrive,Suite 100 Houston, Texas 77067 NOBLE ENERGY, INC. THRIFT AND PROFIT SHARING PLAN Index to Financial Statements and Supplementary Information Reports of Independent Registered Public Accounting Firm 1 Financial Statements Statements of Net Assets Available for Benefits as of December 31, 2011 and 2010 3 Statement of Changes in Net Assets Available for Benefits for the year ended December 31, 2011 4 Notes to Financial Statements 5 Supplementary Information Schedule 1 – Schedule H, Line 4a – Schedule of Delinquent Participant Contributions as of December 31, 2011 14 Schedule 2 – Schedule H, Line 4i – Schedule of Assets (Held at End of Year) as of December 31, 2011 15 All other schedules required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974 have been omitted because they are not applicable. Index Report of Independent Registered Public Accounting Firm To theEmployee Benefits Committee Noble Energy, Inc. Thrift and Profit Sharing Plan We have audited the accompanying statement of net assets available for benefits of the Noble Energy, Inc. Thrift and Profit Sharing Plan (the Plan) as of December 31, 2011, and the related statement of changes in net assets available for benefits for the year then ended. These financial statements are the responsibility of Plan management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the auditing standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by Plan management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2011, and the changes in net assets available for benefits for the year then ended in conformity with accounting principles generally accepted in the United States of America. Our audit was performed for the purpose of forming an opinion on the basic financial statements taken as a whole. The supplementary information listed in the table of contents is presented for the purpose of additional analysis and is not a required part of the basic financial statements but is supplementary information required by the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974, as amended. This supplementary information is the responsibility of Plan management. Such information has been subjected to the auditing procedures applied in the audit of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ McConnell & Jones LLP Houston, Texas June 14, 2012 1 Index Report of Independent Registered Public Accounting Firm The Employee Benefits Committee Noble Energy, Inc. Thrift and Profit Sharing Plan: We have audited the accompanying statement of net assets available for benefits of the Noble Energy, Inc. Thrift and Profit Sharing Plan (the Plan) as of December 31, 2010. This financial statement is the responsibility of the Plan’s management. Our responsibility is to express an opinion on this financial statement based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statement referred to above presents fairly, in all material respects, the net assets available for benefits of the Noble Energy, Inc. Thrift and Profit Sharing Plan as of December 31, 2010, in conformity with U.S. generally accepted accounting principles. /s/ KPMG LLP Houston, Texas June 20, 2011 2 Index NOBLE ENERGY, INC. THRIFT AND PROFIT SHARING PLAN Statements of Net Assets Available for Benefits December 31, Assets Investments, at fair value (Note 4) $ $ Receivables Notes receivable from participants Participant contributions receivable - Employer contributions receivable Due from trustee for securities sold Total receivables Cash, non-interest bearing Total Assets Liabilities Due to trustee for securities purchased Total Liabilities Net Assets Available for Benefits, at fair value Adjustment from fair value to contract value for fully benefit-responsive investment contracts ) ) Net Assets Available for Benefits $ $ The accompanying notes are an integral part of these financial statements. 3 Index NOBLE ENERGY, INC. THRIFT AND PROFIT SHARING PLAN Statement of Changes in Net Assets Available for Benefits Year Ended December 31, Additions Investment Income Dividends $ Interest from other investments Net Investment Income Interest income on notes receivable from participants Contributions Participants Rollover Employer, net of forfeitures Total Contributions Total Additions Deductions Net depreciation in fair value of investments (Note 4) Benefits paid to participants Administrative expenses Total Deductions Net Increase in Net Assets Available for Benefits Net Assets Available for Benefits Beginning of year End of year $ The accompanying notes are an integral part of these financial statements. 4 Index NOBLE ENERGY, INC. THRIFT AND PROFIT SHARING PLAN Notes to Financial Statements For the Years Ended December31, 2011 and 2010 Note 1.Description of the Plan The following description of the Noble Energy, Inc. Thrift and Profit Sharing Plan (the Plan) provides only general information. Participants should refer to the Plan document for a complete description of the Plan’s provisions. General The Plan is a defined contribution plan covering certain employees of Noble Energy, Inc., formerly Noble Affiliates, Inc., and its wholly owned subsidiaries (collectively referred to as the Company or Noble Energy). The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974, as amended (ERISA). Contributions Employees are eligible to participate in the Plan on the first day of employment. Participants may defer up to 50% of their base compensation, including overtime, subject to the annual limitation established by the Internal Revenue Service (IRS) of $16,500 in both 2011 and 2010. The Company’s matching contribution percentage is 100% of the participant’s deferrals up to 6% of the participant’s base compensation and is funded subsequent to each pay period. Participants who are age 50 or older at the end of the calendar year are eligible to defer additional catch-up contributions, subject to certain IRS limits ($5,500 in both 2011 and 2010). In addition, participants may contribute amounts representing rollovers from other qualified plans. The Company does not match rollovers or catch-up contributions. A profit sharing provision was instituted for participants hired after April 30, 2006 and employed by the Company on the last day of the plan year. The profit sharing contribution is calculated based upon the following percentages of a participant’s base compensation, including overtime, while a covered employee during that year: Percentage of Base Percentage of Base Compensation while a Compensation while a Covered Employee that was Covered Employee that was Below the Social Security Above the Social Security Age of Participant Wage Base Wage Base Under 35 4% 8% At least 35 but under 48 7% 10% At least 48 9% 12% Participant Account Participating employees have an option as to the manner in which their employee and employer contributions may be invested. Participants may direct their accounts into various mutual funds, the Noble Energy common stock units, a common collective trust fund, as well as other publicly traded securities through a self-directed brokerage feature. Participant accounts are valued daily. Allocations of net earnings are based on account balances as defined. The benefit to which a participant is entitled is the benefit that can be provided from the participant’s vested account. Plan Termination The Plan is intended to continue indefinitely; however, the right to terminate participation in the Plan is reserved to each participating company. Upon termination or permanent suspension of contributions with respect to all or any one of the participating companies, the accounts of all participants affected thereby will become fully vested, and the balances in their accounts will be distributed in accordance with the provisions of the Plan, as determined by the Noble Energy Employee Benefits Committee (the Committee). 5 Index NOBLE ENERGY, INC. THRIFT AND PROFIT SHARING PLAN Notes to Financial Statements For the Years Ended December31, 2011 and 2010 Vesting Participants are immediately vested in their pretax contributions and rollover contributions. Participants become fully vested in employer matching contributions in accordance with the following schedule: Period of Service Vested Completed by Participant Percentage Less than 1 year None At least 1 but less than 2 years 34% At least 2 but less than 3 years 67% 3 or more years 100% Participants become fully vested in the profit sharing contribution in accordance with the following schedule: Period of Service Vested Completed by Participant Percentage Less than 3 years None 3 or more years 100% The Plan also provides for participants to be fully vested upon death, permanent disability or completion of an hour of service on or after the participant’s 65th birthday. Benefits Paid to Participants Distributions are made in lump-sum payments, at the request of the participant, after termination of employment. While employed, a participant may make withdrawals from his or her employer or employee contribution accounts (as allowed under IRS regulations) subject to certain restrictions described in the Plan. Certain restrictions associated with withdrawals may be waived in the event a participant demonstrates a financial hardship. The Plan requires automatic cash outs of account balances less than $1,000 upon termination of employment. Notes Receivable from Participants A participant may borrow from the Plan up to the lesser of $50,000 reduced by the highest outstanding loan balance in the previous 12 months or one-half of the participant’s vested account balance. Interest is charged at the current prime rate. Interest rates on outstanding loans as of December 31, 2011 ranged from 3.25% to 8.25% and loans are required to be repaid within five years through payroll deductions. Loans beyond a five year maturity represent loans that originated under the Patina Oil & Gas Corporation Profit Sharing and 401(k) Plan prior to its merger into the Plan. Maturity dates on loans outstanding as of December 31, 2011 ranged from January 7, 2012 to July 31, 2024. Repayments of principal and interest are credited to the borrowing participant’s account. Participants may have a maximum of two loans outstanding at a time. Plan Administration The Plan is administered by the Committee. The investment options available under the Plan (other than Noble Energy common stock units and those selected by a participant under the Plan’s self-directed brokerage feature) are recommended by a professional investment advisory firm appointed by the Committee. Fidelity Management Trust Company (the Trustee) serves as Trustee of the Plan. Fidelity Investments Institutional Operations Company, Inc. is the record keeper. 6 Index NOBLE ENERGY, INC. THRIFT AND PROFIT SHARING PLAN Notes to Financial Statements For the Years Ended December31, 2011 and 2010 Noble Energy Common Stock Unit Voting Rights Each participant is entitled to exercise voting rights attributable to the Noble Energy common stock units allocated to his or her account and is notified by the Trustee prior to the time that such rights are to be exercised. If the participant does not exercise these rights, the stock units are voted by the Trustee as directed by the Committee. Note 2.Significant Accounting Policies Basis of Presentation The accompanying financial statements are prepared on the accrual basis of accounting in conformity with United States generally accepted accounting principles (US GAAP). Investment contracts held by a defined-contribution plan are required to be reported at fair value. However, contract value is the relevant measurement attribute for that portion of the net assets available for benefits of a defined-contribution plan attributable to fully benefit-responsive investment contracts because contract value is the amount participants would receive if they were to initiate permitted transactions under the terms of the Plan. As required, the statement of net assets available for benefits presents the fair value of the investment contracts as well as the adjustment of the fully benefit-responsive investment contracts from fair value to contract value. The statement of changes in net assets available for benefits is prepared on a contract value basis. Use of Estimates The preparation of financial statements in conformity with US GAAP requires management to make estimates and assumptions relating to the reported amounts of assets and liabilities and changes therein, and disclosure of contingent assets and liabilities at the date of the financial statements. Actual results could differ from those estimates. Recently Issued Accounting Pronouncements In January 2010, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update No. 2010-06, Improving Disclosures about Fair Value Measurements (Topic 820) - Fair Value Measurements and Disclosures (ASU 2010-06) to add additional disclosures about the different classes of assets and liabilities measured at fair value, the valuation techniques and inputs used, the activity in Level 3 fair value measurements, and the transfers between Levels 1, 2, and 3. Levels 1, 2 and 3 of fair value measurements are defined in Note 3 below. The Plan initially adopted the new accounting standards update as of December 31, 2010 except for the provisions of this update that were to be effective in the year ending December 31, 2011. As of December 31, 2011, The Plan has adopted all provisions of the update. The implementation of the new accounting standards update did not have a significant impact on the Plan’s financial statements as of December 31, 2011. In May 2011, the FASB issued Accounting Standards Update No. 2011-04: Fair Value Measurement (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs (ASU 2011-04). ASU 2011-04 clarifies application of fair value measurement and disclosure requirements and is effective for annual and interim periods beginning after December 15, 2011. Early application is not permitted. We do not expect the provisions of ASU 2011-04 to impact the Plan’s financial statements or financial statement disclosures as we do not currently hold any investments classified as Level 3 on the fair value hierarchy. Valuation of Investments and Income Recognition Investments traded on national securities exchanges are valued at closing prices on the last business day of the year. Cash is valued at cost, which approximates fair value. The Plan’s investment in the Fidelity Managed Income Portfolio which is fully benefit-responsive, is presented in the statements of net assets available for benefits at the fair value of units held by the Plan as of December 31, 2011 and 2010 with separate disclosure of the adjustment from fair value to contract value, which is equal to principal balance plus accrued interest.This fund invests in investment contracts issued by insurance companies and other financial institutions (Wraps), fixed income securities, and money market funds. The fair value of the Fidelity Managed Income Portfolio is calculated by the issuer utilizing quoted market prices, most recent bid prices in the principal market in which the securities are normally traded, pricing services and dealer quotes.The fair value of underlying wrapper contracts is calculated by the issuer using a discounted cash flow model which considers (i) recent fee bids as determined by recognized dealers, (ii) discount rate and (iii) the duration of the underlying portfolio securities. 7 Index NOBLE ENERGY, INC. THRIFT AND PROFIT SHARING PLAN Notes to Financial Statements For the Years Ended December31, 2011 and 2010 The statement of net assets available for benefits includes the fair value of the underlying assets and wrap contracts of the Fidelity Managed Income Portfolio based on the proportionate ownership of the Plan. As of December 31, 2011 and 2010, there were no reserves against the wrap contracts’ carrying values due to credit risks of the issuers. Effective August 2009, interest rates are reviewed on a monthly basis for resetting instead of being reviewed on a quarterly basis. Certain events could limit the ability of the Plan to transact at contract value with the issuers of the contracts held by the Fidelity Managed Income Portfolio. Such events could include, but are not limited to, the following: the establishment of a defined contribution plan that competes with the Plan for contributions, substantive modification to the Fidelity Managed Income Portfolio or the administration of the Fidelity Managed Income Portfolio, change in law, regulation or administrative ruling applicable to the Plan that could have a material adverse effect on cash flow, transfer to a competing investment option, and failure of the Plan to qualify under the applicable sections of the Internal Revenue Code of 1986, as amended (IRC). Withdrawals initiated by the Plan will normally be provided at contract value as soon as practicable within twelve months following written notice. The Plan does not believe that the occurrence of any of these events, which could limit the Plan’s ability to transact at contract value with participants, is probable. The average yields earned by the Fidelity Managed Income Portfolio were approximately 1.92% and 2.68% at December 31, 2011 and 2010, respectively. The average yields earned by the Fidelity Managed Income Portfolio based on the actual interest rates credited to participants were approximately 1.39% and 1.44% at December 31, 2011 and 2010, respectively. Purchases and sales of investments are recorded on a trade-date basis. Interest is recorded as earned. Dividends are recorded on the ex-dividend date. Net appreciation (depreciation) in fair value of investments includes gains and losses on investments sold during the year as well as appreciation and depreciation of the investments held at the end of the year. Under the terms of the Plan, the Trustee, on behalf of the trust fund, is allowed to acquire, hold and dispose of the common stock units of Noble Energy. In the event that trading transactions in the stock fund exceed the cash portion of the stock fund, the trust has arranged to utilize lines of credit to facilitate transactions. As of December 31, 2011 and 2010, there were no outstanding balances related to these lines of credit. Notes Receivable from Participants Notes receivable for participants are measured at their unpaid principal balance plus any accrued but unpaid interest. Delinquent participant loans are reclassified as a distribution based upon the terms of the Plan document. Expenses of the Plan Certain Plan administration expenses, such as loan maintenance fees and check fees, are charged to and paid by the participants requesting the transaction. The Company pays the remaining expenses and fees of the Plan. Benefit Payments Benefits are recorded as paid. 8 Index NOBLE ENERGY, INC. THRIFT AND PROFIT SHARING PLAN Notes to Financial Statements For the Years Ended December31, 2011 and 2010 Forfeitures When a participant terminates employment, he or she is entitled to withdraw his or her total vested account balance. The non-vested percentage of the Company’s matching and profit sharing contributions become a forfeiture upon participant termination for reasons other than retirement, death or permanent disability. The forfeiture balance as of December 31, 2011 and 2010 was $448,776 and $56,678, respectively. Certain forfeitures are used to restore certain amounts to the accounts of rehired participants and to reduce the Company’s future contributions. Forfeitures utilized to reduce future contributions were $300,000 in 2011 and $175,000 in 2010. Note 3.Fair Value Measurements US GAAP for fair value measurements establishes a fair value hierarchy which prioritizes the inputs to valuation techniques used to measure fair value into three levels. The fair value hierarchy gives the highest priority to quoted market prices (unadjusted) in active markets for identical assets or liabilities (Level 1) and the lowest priority to unobservable inputs (Level 3). Level 2 inputs are inputs, other than quoted prices included within Level 1, which are observable for the asset or liability, either directly or indirectly. The Plan uses Level 1 inputs when available as Level 1 inputs generally provide the most reliable evidence of fair value. Certain investments are measured at fair value on a recurring basis in the statements of net assets available for benefits.The following methods and assumptions were used to estimate the fair values: Interest bearing cash, mutual funds, common stocks and other investments – These investments consist of various publicly-traded money market funds, mutual funds, common stock and other investments. The fair values are based on quoted market prices. Common collective trust fund – The fair value is calculated by the issuer utilizing quoted market prices, most recent bid prices in the principal market in which the securities are normally traded, pricing services and dealer quotes.The fair value of the underlying wrapper contracts is calculated using a discounted cash flow model which considers recent fee bids as determined by recognized dealers, discount rate and the duration of the underlying portfolio securities. The Plan’s fair value is based on the Plan’s proportionate ownership of the underlying investments. The methods described above may produce a fair value calculation that may not be indicative of net asset value or reflective of future fair value. Furthermore, while the Plan’s valuation methods are appropriate and consistent with other market participants, the use of different methodologies or assumptions to determine the fair value of certain financial instruments could result in different estimates of fair value at the reporting date. 9 Index NOBLE ENERGY, INC. THRIFT AND PROFIT SHARING PLAN Notes to Financial Statements For the Years Ended December31, 2011 and 2010 Fair value information for investments that are measured at fair value on a recurring basis is as follows: Fair Value Measurements Using Quoted Prices Significant Other Significant in Active Observable Unobservable Fair Markets Inputs Inputs Value (Level 1) (Level 2) (Level 3) Measurement December 31, 2011 Interest bearing cash $ $
